Fisher, J.,
delivered the opinion of the court.'
The plaintiffs in error brought this suit in the Circuit Court of Leake county, to recover a tract of land in the possession of the defendant.
*256Both parties claimed, indirectly, from one Daniel Skinner. The plaintiffs’ title, as set forth in the complaint, was substantially as follows: Daniel Skinner was, in 1842, declared a bankrupt. He omitted to place on his schedule the land in controversy. Hunt, the general assignee, in 1851, discovering this omission, sold the land in the fall of 1851, when the plaintiffs became the purchasers, and received a deed .from rhe said assignee. The complaint contains a long statement in regard to a mortgage, executed in 1839, by Skinner, to the Union Bank; but as the only object of this statement appears to be to show that the mortgage was, by certain proceedings, extinguished, and not to show title in the plaintiffs, this part of the complaint may be passed over without special notice.
The defendant claims title directly from Daniel Skinner and wife, by virtue of a deed executed to him on the 12th day of May, 1845. This suit was commenced on the 30th of August, 1852. It appears that he immediately went into possession of the land, and hence, the Statute of Limitations, which is relied on, constitutes a good defence to the action. But, aside from this defence, it is clear that the defendant has the superior title to the land. It appears that certain judgments were rendered, in 1839 and in 1840, against Skinner, under which the land was sold on the 18th of March, 1844, when Mrs. Skinner became the purchaser; and it is her title thus acquired, which was conveyed by Skinner and wife to the defendant. But it is said that the land was then under mortgage to the Union Bank, and could not be sold under an execution at law. It is a sufficient answer to this argument to state, that by the very terms of the mortgage, Skinner was allowed to remain in possession of the land, and to have the full enjoyment of the same until his stock bond, or a loan, if any should be made, should become due. The bond is not set out or shown by the record, nor is it shown that he ever received a loan from the bank.
It is not shown that the stock ever was issued, or that the bond ever could be binding; and Skinner having, under any view, a chattel interest, and, indeed, under the very terms of the mortgage, a defeasible legal estate, he had an interest which would be sold under execution, and which, when sold, would be good against all *257but tbe bank; and tbe complainants averring that tbe purchase of the mortgage by the plaintiffs operated as an extinguishment of it, they must stand where the bank would stand if in full operation, under the same state of case, and are not in a situation to complain of the sale under the executions, because they negative the presumption or possibility of injury by such sale. But, really, this point is of no importance in the case, as the Statute of Limitations is of itself a good defence. It is not deemed necessary to notice the numerous points so ably discussed by counsel; the points already noticed must, under any view, settle the controversy.
Judgment affirmed.